REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
 
The following is an examiner’s statement of reasons for allowance: With respect to base claims 42, 48, and 49, none of the prior art of record, alone or in combination, a device for closing a target tissue comprising, inter alia: an elongate body comprising a lumen therethrough; a snare loop assembly comprising a snare and a suture loop releasably coupled to the snare, the snare loop assembly extending at least partially from the elongate body; and a handle; wherein the snare comprises a moveable proximal end and a distal end releasably coupled to the elongate body, wherein the device comprises a first configuration in which the distal end of the snare is coupled to the elongate body and the snare forms a loop, and a second configuration in which the distal end of the snare is released from the elongate body and the snare is not looped; and wherein the device further comprises a shuttle coupled to the distal end of the 
With respect to base claim 52, none of the prior art of record, alone or in combination, discloses a device for closing a target tissue comprising, inter alia: an elongate body comprising a lumen therethrough; a snare loop assembly comprising a snare and a suture loop releasably coupled to the snare, the snare loop assembly extending at least partially from the elongate body; and a shuttle coupled to a distal portion of the snare, wherein the shuttle comprises a configuration to fit into the lumen, and wherein the device comprises a first configuration in which the shuttle is coupled to the elongate body and the snare forms a loop, and a second configuration in which the shuttle is released from the elongate body and the snare is not looped.
With respect to base claim 70, none of the prior art of record, alone or in combination, discloses a device for closing a target tissue comprising: an elongate body comprising a lumen therethrough; a snare loop assembly comprising a snare and a suture loop releasably coupled to the snare, the snare loop assembly extending at least partially from the elongate body; and a shuttle coupled to a distal portion of the snare, wherein the shuttle comprises a configuration to fit at least partially into the lumen, and wherein the device comprises a first configuration in which the shuttle is fixedly coupled 
For comparison to the present invention, prior-art reference Torrie (U.S. Pat. App. Pub. No. 2012/0209300), for example, discloses a device comprising, inter alia: an elongate body comprising a lumen therethrough; a snare loop assembly comprising a snare and a suture loop releasably coupled to the snare, the snare loop assembly extending at least partially from the elongate body, wherein the snare comprises a moveable proximal end and a distal end releasably coupled to the elongate body, wherein the device comprises a first configuration in which the distal end of the snare is coupled to the elongate body and the snare forms a loop, and a second configuration in which the distal end of the snare is released from the elongate body and the snare is not looped; and a handle configured to retract the distal end of the snare loop into a lumen of the elongate body after the distal end is released, and wherein the device further comprises a shuttle coupled to the distal end of the snare loop.  However, Torrie does not disclose the shuttle releasably couples the distal end of the snare to the elongate body.  Torrie also does not disclose a retention member releasably coupling the suture loop to the snare, nor does Torrie disclose that the handle comprises a track and a snare control coupled to the track.  Finally, Torrie does not disclose that the shuttle comprises a configuration to fit at least partially into the lumen, wherein the device comprises a first configuration in which the shuttle is fixedly coupled to the elongate body outside the lumen and a second configuration in which the shuttle is positioned within the lumen.



Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JULIAN W WOO/Primary Examiner, Art Unit 3771